Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 29, 2013                                                                                        Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
  146183                                                                                              Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano,
  JEFFREY JOHN CARSON,                                                                                               Justices
            Plaintiff-Appellee,
  v                                                                SC: 146183
                                                                   COA: 308291
                                                                   Ingham CC: 10-001064-NF
  HOME-OWNERS INSURANCE COMPANY,
          Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the October 5, 2012
  order of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of
  granting leave to appeal, we REMAND this case to the Court of Appeals for
  consideration as on leave granted.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 29, 2013
           t0522
                                                                              Clerk